Appeal is from an award for dermatitis, an occupational disease. The amendment making the disease compensable became effective October 1, 1930. The Board has found that the claimant became disabled November 15, 1930. The appellants contend that the claimant first developed symptoms of the disease in May, 1930. It is undisputed, however, that she continued to work until November 15, 1930. Section 42 of the Workmen’s Compensation Law provides that date of disablement shall be such as the Board may determine after a hearing. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.